PER CURIAM.
Appellant, Bill Seidle Aircraft Sales & Services, Inc., plaintiff below, appeals an adverse summary judgment in its rescission action against the appellees. We affirm where the record affirmatively discloses that the appellant has abandoned its argument made in opposition to the motion before the trial court and now raises a new argument for the first time on appeal. See Dade County School Board v. Radio Station WQBA, 731 So.2d 638, 644 (Fla.1999); Wildwood Properties, Inc. v. Archer of Vero Beach, Inc., 621 So.2d 691, 692 (Fla. 4th DCA 1993) (an argument not presented to the trial court in opposition to a motion for summary judgment may not be raised in an appeal of that summary judgment.).
Affirmed.